    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 1 of 14 PageID #:404




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

AMY KLINKHAMMER,                )
                                )
            Plaintiff,          )                            No. 1:17-cv-04943
                                )
       v.                       )                            Judge Edmond E. Chang
                                )
ENHANCED RECOVERY COMPANY, LLC )
a/k/a ERC and ENHANCED RESOURCE )
CENTER,                         )
                                )
            Defendants.         )
                                )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Amy Klinkhammer filed this suit against Enhanced Recovery

Company, LLC, alleging that it engaged in unlawful debt-collection practices under

the Fair Debt Collection Practices Act (FDCPA) and made unlawful calls to her cell

phone under the Telephone Consumer Protection Act (TCPA).1 R. 1, Compl.2 After

discovery, Plaintiff moved to voluntarily dismiss the case, which the Court entered

with prejudice. R. 48, 06/07/18 Tr. at 8:14-25; R. 40. Enhanced Recovery now moves

for attorneys’ fees, invoking three sources of authority: 15 U.S.C. § 1692k(a)(3), 28

U.S.C. § 1927, and this Court’s inherent powers. R. 45, Mot. Fees. For the reasons

explained below, Enhanced Recovery’s motion is denied.





               1This Court has subject matter jurisdiction under 28 U.S.C. § 1331.
               2Citations to the record are noted as “R.” followed by the docket number and the page

or paragraph number.

                                                 1

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 2 of 14 PageID #:404




                                   I. Background

      In June 2017, Klinkhammer, through her counsel, Sulaiman Law Group, filed

a complaint against Enhanced Recovery, alleging violations of the FDCPA and TCPA.

Compl. at 1, ¶ 1. Klinkhammer had been a subscriber to Time Warner Cable and had

a remaining balance when she cancelled her cable service. Id. ¶¶ 6, 8. Enhanced

Recovery later acquired the rights to that debt. Id. ¶ 9. The complaint alleged that,

in around April 2017, Enhanced Recovery called Klinkhammer’s cell phone to collect

the debt; she responded that she could not pay and requested that Enhanced Recovery

stop calling her. Id. ¶ 11. Klinkhammer claimed that Enhanced Recovery continued

to call her from different numbers, and she in turn demanded (at least five times)

that they stop calling her. Id. ¶¶ 13-14. She alleged that she received at least 100

calls from Enhanced Recovery between the first call and the filing of the complaint in

June 2017. Id. ¶ 15. She also alleged that when she answered, there was about a

three-second period of dead air between the time she said “hello” and when she was

connected to a live representative. Id. ¶ 16.

      In early August 2017, Enhanced Recovery filed its answer and admitted that

it had been retained to collect the debt from Klinkhammer, but denied allegations

that it committed any of the misconduct that gave rise to Klinkhammer’s FDCPA and

TCPA claims. R. 11, Answer ¶¶ 9, 11-19. Enhanced Recovery also stated that it had

consent to contact Klinkhammer and denied that it used an automatic telephone

dialing system (ATDS) to reach her. Id. ¶ 26.




                                           2

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 3 of 14 PageID #:404




      Discovery concluded on May 31, 2018, and one week later, Klinkhammer orally

moved to voluntarily dismiss the case. 06/07/18 Tr. at 2:9-10, 2:19-21. Klinkhammer’s

counsel reported that two reasons motivated the voluntary dismissal. First, discovery

revealed that, instead of receiving over 100 calls from Enhanced Recovery,

Klinkhammer in fact received only 9 calls between April 2017 and May 2017. R. 52,

Pl.’s Resp. at 3; id. Exh. A , Klinkhammer Decl. ¶¶ 6, 14-15. Second, at the June 7,

2018 status hearing, Plaintiff’s counsel reported that recent decisions in other

jurisdictions had held that the HCI LiveVox dialing system used by Enhanced

Recovery does not qualify as an ATDS regulated by the TCPA. 06/07/18 Tr. at 2:13-

18, 6:12-7:1. So Klinkhammer chose not to “expend [the] considerable resources and

money and cost” required to hire an expert to “establish [their] claim.” Id. at 2:16-18;

see also Klinkhammer Decl. ¶¶ 14-16. Enhanced Recovery objected to the voluntary

dismissal, requesting a ruling on whether HCI LiveVox is an ATDS. 06/07/18 Tr. at

3:22-4:2, 5:5-7:15. The Court granted the motion to voluntarily dismiss with prejudice.

Id. at 8:14-23. In September 2018, Enhanced Recovery filed this motion for attorneys’

fees in the amount of $24,354. Mot. Fees.

                                     II. Analysis

                              A. 15 U.S.C. 1692k(a)(3)

      To succeed in a motion for attorneys’ fees under the FDCPA, a movant must

demonstrate that the action was brought in bad faith and to harass. 15 U.S.C.

§ 1692k(a)(3). The Seventh Circuit has held that the party seeking fees must

establish that the entire lawsuit, not just any one claim, was brought in bad faith and



                                            3

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 4 of 14 PageID #:404




for the purpose of harassment. Horkey v. J.V.D.B. & Assocs., Inc., 333 F.3d 769, 775

(7th Cir. 2003). As discussed below, the record evidence here establishes that, when

she filed her complaint, Klinkhammer believed in good faith that she had a valid

FDCPA claim, and only made the decision to voluntarily dismiss after learning (1)

the actual (much lower) number of calls that Enhanced Recovery made to her and (2)

different district courts concluded that the dialer used by Enhanced Recovery is not

an ATDS.

                            1. Dismissal With Prejudice

      Before examining the question of bad faith, Klinkhammer presents a threshold

argument: Enhanced Recovery is not entitled to fees because Klinkhammer’s claims

were never adjudicated on the merits. Pl.’s Resp. at 6. Klinkhammer contends that

federal courts have required a decision on the merits before a party can be awarded

fees under § 1692k(a)(3). Id. But the plain language of 15 U.S.C. § 1692k(a)(3) says

otherwise: “[o]n a finding by the Court that an action under this section was brought

in bad faith and for the purpose of harassment, the court may award to the defendant

attorney’s fees … .” (emphasis added). It is true that, generally speaking, fee-shifting

statutes require a legally operative change in the relationships of the parties before

fees may be awarded. See, e.g., 42 U.S.C. § 1988(b) (“[T]he court, in its discretion, may

allow the prevailing party … a reasonable attorney’s fee … .”) (emphasis added).

Unlike most other fee-shifting statutes, however, § 1692k(a)(3) does not require that

either party “prevail”—only that the action was “brought in bad faith and for the

purpose of harassment,” § 1692k(a)(3) (emphasis added). What’s more, the cases on



                                           4

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 5 of 14 PageID #:404




which Klinkhammer relies only address whether motions for fees under § 1692k may

be asserted as counterclaims (which may be advanced even when the plaintiff’s claim

is pending) or instead are motions for fee-shifting after entry of judgment (which must

await dismissal of the plaintiff’s claim). See Kropf v. TCA, Inc., 752 F. Supp. 2d 797,

801 (E.D. Mich. 2010); Chlanda v. Wymard, 1994 WL 583124, at *1 (S.D. Ohio Aug.

16, 1994). Neither Kropf nor Chlanda addressed whether a dismissal with

prejudice—versus another form of termination of the case, such as a dismissal

without prejudice—was required for a motion to be brought under § 1692k(a)(3). So

there is no case law that outright contradicts the plain text of § 1692k(a)(3), which

requires only that the claim was “brought” in bad faith and to harass.

       In any event, even if an adjudication on the merits is required before seeking

fees under the statute, a dismissal with prejudice satisfies that requirement. See

Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505 (2001) (“Rule 41(a),

which, in discussing the effect of voluntary dismissal by the plaintiff, makes clear

that an adjudication upon the merits is the opposite of a dismissal without

prejudice.”) (cleaned up);3 Claiborne v. Wisdom, 414 F.3d 715, 719 (7th Cir. 2005)

(“Here, the language of the district court’s judgment makes it clear that a decision on

the merits has been rendered: [plaintiff’s] claims were dismissed with prejudice.”)

(emphasis in original); Fed. Election Comm’n v. Al Salvi for Senate Comm., 205 F.3d

1015, 1019 (7th Cir. 2000) (treating dismissal with prejudice as a dismissal on the



               3This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,

and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                                  5

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 6 of 14 PageID #:404




merits). This makes sense because when a dismissal is with prejudice, the plaintiff is

foreclosed from ever asserting the claim, so the defendant indeed has prevailed

because the legal status between the two parties has been altered by the dismissal

with prejudice.

                                     2. Bad Faith

      In pursuing a motion for fees under § 1692k(a)(3), the defendant bears the

burden of proving bad faith. Enhanced Recovery contends that Klinkhammer made

baseless FDCPA allegations against it and that the Sulaiman law firm did not

investigate the claim before filing the complaint. Mot. Fees at 5-6, 8-9. Enhanced

Recovery did not request an evidentiary hearing on this motion, so the record consists

solely of the filings and declarations on the docket. According to Klinkhammer’s

declaration, “[i]n April 2017, [she] started receiving collections calls from various debt

collectors attempting to collect a debt on behalf of Time Warner and other unknown

third parties that were not known to [her].” Klinkhammer Decl. ¶ 3. She avers that

she frequently answered calls from debt collectors and requested that they stop

calling, but she continued to receive calls. Id. ¶¶ 3-5. In April 2017, Klinkhammer

answered a call from Enhanced Recovery, which was a familiar name to her, and she

believed that she had previously told them to stop calling her; in the April call, she

reminded them to stop calling her. Id. ¶¶ 7-9. Klinkhammer asserts that, after this

phone call, she received calls from various other debt collectors. Id. ¶ 10.

      After discovery revealed that Enhanced Recovery had only made nine calls to

Klinkhammer, she conferred with her attorneys and determined that her FDCPA



                                            6

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 7 of 14 PageID #:404




claim had been weakened, which was one important factor in her decision to

voluntarily dismiss the entire action. Pl.’s Resp. at 3-4; Klinkhammer Decl. ¶¶ 6, 14.

      The facts do not demonstrate bad faith. Klinkhammer received calls from other

debt collectors after telling Enhanced Recovery to stop, and she admits that she “may

have confused [Enhanced Recovery] with a different debt collector” because she was

receiving many calls from debt collectors during the relevant time. Klinkhammer

Decl. ¶¶ 3, 25. The only evidence Enhanced Recovery presents to rebut

Klinkhammer’s declaration of her good-faith belief that she had a valid FDCPA claim,

id. ¶¶ 22-23, is a declaration from Enhanced Recovery’s Director of Legal, Richard

Landoll. But the declaration only provides additional information about the calls from

Enhanced Recovery; it does not rebut Klinkhammer’s averment about her confusion

as to the source of the debt-collection calls. See Mot. Fees, Exh. B, Landoll Decl.

Remember too that, for the purposes of this motion, there is no burden on

Klinkhammer to show that she in fact had a valid FDCPA claim—only that she

reasonably believed that she had a valid claim. Indeed, the burden is actually on

Enhanced Recovery to show bad faith, and that burden has not been carried.

       Enhanced Recovery also argues that the Sulaiman law firm did not properly

investigate the allegations in the complaint. But Enhanced Recovery has not

submitted any facts in support of that argument. Under Enhanced Recovery’s theory,

Sulaiman must not have investigated the claim because the law firm did not offer a

declaration describing the investigation from one of its attorneys. R. 56, Def.’s Reply

at 9-10 (“Only one conclusion can be drawn from the fact that Sulaiman has chosen



                                          7

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 8 of 14 PageID #:404




to never, not once, submit a declaration from the attorney who signed the complaint,

or any other attorney at Sulaiman, attesting to the investigation the attorney

undertook before the complaint was filed: no attorney conducted any investigation.”)

(cleaned up). But there is no absolute requirement that a plaintiff’s lawyer submit a

declaration in order to defend against a fees motion. Here, Klinkhammer’s

declaration states that she had “numerous phone conferences with [her] attorneys”

before filing the case. Klinkhammer Decl. ¶ 13. These conversations formed the basis

of the complaint, and there is no “showing that Sulaiman had reason to know

[Klinkhammer] was lying or mistaken at the time of filing.” Mattson v. Enhanced

Recovery Company, LLC, 17-cv-04895, R. 50 at 4 (N.D. Ill. Oct. 11, 2018); see also R.

58-1, Brown v. Enhanced Recovery Company, LLC, 17-cv-03980 (S.D. Ind. Nov. 11,

2018).

         In its reply brief, Enhanced Recovery presents five cases in which Sulaiman’s

clients filed similar claims alleging FDCPA or TCPA violations (or both), but then

later dismissed the claims after discovery undermined the claims. Def.’s Reply at 2-

7. Enhanced Recovery filed motions for attorneys’ fees in each of those cases, and

argues that in each, Sulaiman failed to present any evidence of a pre-filing

investigation, which supposedly establishes a “pattern” of failing to investigate its

clients’ claims and evidences Sulaiman’s bad faith.4 Id. But this argument is brought


               4This Court granted Klinkhammer’s request for leave to file supplemental authority,

which cited a recent opinion in one of the cases referred to by Enhanced Recovery, specifically,
Brown v. Enhanced Recovery. The district court there denied a similar motion for attorneys’
fees. See R. 60, 12/07/18 Order; R. 58, Pl.’s Second Mot. Suppl. Authority. Enhanced Recovery
did not respond to the substance of the supplemental opinion, but rather pointed to several
other similar cases or claims that Sulaiman’s clients voluntarily dismissed after Enhanced

                                                8

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 9 of 14 PageID #:404




too late. In its original motion for fees, Enhanced Recovery only mentioned generically

that Sulaiman had filed “over a dozen cases” alleging similar FDCPA allegations that

were shown to be meritless during discovery. Mot Fees at 5. Enhanced Recovery

neglected to lay out the facts or conduct any analysis until its reply brief, which was

too late.5 Def.’s Reply at 3-7.

        Enhanced Recovery attempts to buttress its allegations of bad faith by pointing

to Sulaiman’s business relationship with Eva Street Advisors, a third-party lead

generator who recruits clients for Sulaiman, and who Enhanced Recovery alleges had

signed a client for Sulaiman before the client spoke to an attorney. Mot. Fees at 6-8.

But Enhanced Recovery explicitly states that “there is no evidence whatsoever that

Eva Street Advisers had any involvement with the plaintiff in this case.” Id. at 8. And

Klinkhammer declared that she found Sulaiman through her own internet search

and filed this case after multiple phone calls with them. Klink. Decl. ¶¶ 11-13.

Therefore, any alleged relationship with Eva Street Advisors is irrelevant to this

motion.

        Also relevant to the good-faith analysis, is that upon completing discovery and

learning the facts (of when and how often Enhanced Recovery called Klinkhammer,

as well as the type of LiveVox system used by Enhanced Recovery), Klinkhammer



Recovery filed its motion for fees. R. 61, Def.’s Resp. Pl.’s Second Mot. Suppl. Authority. Like
the other cases that Enhanced Recovery raised in its reply brief, those cited in the response
to the supplemental authority were advanced too late—if Enhanced Recovery wanted the
Court to consider them, then it should have filed its own motion to supplement the record. In
any event, the other cases are not persuasive evidence that Sulaiman knew Klinkhammer
falsified or was mistaken about the facts underlying her FDCPA claim in this case.
               5The same day that it filed its reply, Enhanced Recovery also filed a request for judicial

notice of fourteen complaints, affidavits, and declarations it referenced in its reply. R. 57.

                                                   9

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 10 of 14 PageID #:404




voluntarily dismissed the case—a strategic and reasonable response. See, e.g., Brown,

R. 58-1 at 4, 10-11 (noting that a similar voluntary dismissal was “litigation

strategizing”); c.f. Rhinehart v. CBE Grp., Inc., 714 F. Supp. 2d 1183, 1184 (M.D. Fla.

2010) (awarding sanctions where “a majority of the allegations had no basis in fact

and then [Plaintiff] failed to dismiss any of the claims based on these allegations until

a summary judgment motion was filed.”) (emphasis in original). Here, Klinkhammer

reasonably believed the allegations in her complaint were accurate, and dismissed

the case upon learning of several factual errors (and the likely necessity of obtaining

an expert, as discussed below). Enhanced Recovery failed to present evidence that

Klinkhammer filed her FDCPA claim in bad faith and with the purpose of

harassment, or that she or Sulaiman intentionally abused the judicial process.

                                 B. 28 U.S.C. § 1927

       Under 28 U.S.C. § 1927, a court may sanction an attorney who “multiplies the

proceedings in any case unreasonably and vexatiously” by requiring that the lawyer

“satisfy personally the excess costs, expenses, and attorneys’ fees reasonably incurred

because of such conduct.” The movant must demonstrate that the attorney acted in

either subjective or objective bad faith. See Boyer v. BNSF Ry. Co., 824 F.3d 694, 708

(7th Cir. 2016) (“A finding of subjective bad faith on the part of the offending attorney

will support the imposition of sanctions under section 1927, but such a finding is not

necessary; objective bad faith will also support a sanctions award.”) (cleaned up). To

demonstrate objective bad faith, the movant need only prove that the offender lawyer

acted “recklessly or with indifference to the law.” In re TCI Ltd., 769 F.2d 441, 445



                                           10

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 11 of 14 PageID #:404




(7th Cir. 1985). Enhanced Recovery has not demonstrated that Sulaiman acted in

either subject or objective bad faith, so the motion for fees under § 1927 is denied.6

       Section 1927 applies only to multiplying proceedings, not the initial filing of

the complaint. See In re Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431, 435 (9th Cir.

1996) (“Because the section authorizes sanctions only for the multiplication of

proceedings, it applies only to unnecessary filings and tactics once a lawsuit has

begun. We have twice expressly held that § 1927 cannot be applied to an initial

pleading.”) (cleaned up); Lewis v. Trans Union LLC, 2006 WL 2861059, at *2 (N.D.

Ill. Sept. 29, 2006) (citing Samuels v. Wilder, 906 F.2d 272, 275 (7th Cir. 1990))

(“Section 1927 addresses prolonging litigation whereas Rule 11 of the Federal Rules

of Civil Procedure addresses particular filings and therefore, unlike Rule 11, Section

1927 does not require reasonable investigation. … Only [Plaintiff’s counsel’s] conduct

after the suit was instituted is relevant to whether sanctions should be imposed under

Section 1927.”). Enhanced Recovery primarily focuses on the initial complaint as the

basis for its § 1927 motion, but the statute does not apply to that first pleading.

       As to post-complaint litigation, on the FDCPA claim—after learning during

discovery that Enhanced Recovery probably stopped calling Klinkhammer after she

requested that they stop (meaning her FDCPA claim was likely no longer viable)—

Klinkhammer conferred with her attorneys, who then voluntarily dismissed the case

on her behalf. Klinkhammer Decl. ¶¶ 14-16, 25-26. As discussed earlier, Enhanced


               6Enhanced Recovery also argues that the Court should invoke its inherent powers “if

the court finds that the party acted in bad faith, vexatiously, wantonly, or for oppressive
purposes.” Mot. Fees at 13 (internal citations omitted). In light of the other fee-shifting and
sanctions statutes applicable to this case, there is no need to separately invoke this authority.

                                               11

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 12 of 14 PageID #:404




Recovery does not present any evidence that Sulaiman had reason to believe that

Klinkhammer’s FDCPA claim was not valid when discovery began. Had Sulaiman

continued pursuing the FDCPA claim after discovery undermined it, the law firm

might very well have vexatiously multiplied the proceedings. See Jolly Grp., Ltd. v.

Medline Indus., Inc., 435 F.3d 717, 720 (7th Cir. 2006) (interpreting § 1927 “to impose

a continuing duty upon attorneys to dismiss claims that are no longer viable”)

(cleaned up). But that did not happen, so Sulaiman is not subject to sanctions for

pursuing Klinkhammer’s FDCPA claim through discovery.

       On the TCPA claim, Enhanced Recovery alleges that Klinkhammer lacked a

basis for that claim because “Sulaiman knew from discovery in … other cases and

from discussions with [Enhanced Recovery] officials that [Enhanced Recovery] used

an HCI Live Vox phone system” and that “Sulaiman knew that every court which has

decided the issue has ruled that the HCI LiveVox system is not an ATDS.” Mot. Fees

at 9 (cleaned up). But the circumstances here do not show subjective or objective bad

faith. No federal court of appeals (let alone the Seventh Circuit) has ruled on whether

HCI LiveVox is an ATDS, and the issue is still being litigated around the country. So

the only cases that Enhanced Recovery relies on are nonbinding district-court

decisions: “the relevant case law Defendant identifies does not render inescapable the

conclusion that HCI LiveVox is a non-automatic dialer.”7 Mattson, 17-cv-04895, at 5;

see also R. 48, 06/07/18 Tr. at 3:5-6 (Enhanced Recovery’s counsel admitted that “the


               7The only in-Circuit case that has held HCI LiveVox is not an ATDS was issued after

Klinkhammer filed her complaint. Arora v. Transworld Sys. Inc., 2017 WL 3620742 (N.D. Ill.
Aug. 23, 2017); Compl. (filed June 30, 2017). But even if it had been decided before the filing
of Klinkhammer’s complaint, it is not binding authority.

                                               12

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 13 of 14 PageID #:404




rulings that have been rendered in other courts are not necessarily binding”). And

pursuing a claim based on an undecided question of law does not necessarily establish

bad faith. See TCI Ltd., 769 F.2d at 445 (a lawyer acts in bad faith if he or she “act[s]

in the teeth of what he knows to be the law”); see also Simmons v. Roundup Funding,

LLC, 622 F.3d 93, 97 (2d Cir. 2010) (where the merits of a case relied upon a

previously undecided question of law, the court emphasized that “[t]he assertion of

the claim did not by itself prove bad faith” for purposes of 15 U.S.C. § 1692k(a)(3));

Brown, R. 58-1 at 9 (denying a motion for attorneys’ fees by Enhanced Recovery in

nearly identical circumstances because the plaintiff “and her counsel were entitled to

litigate that issue in this forum and the fact that they chose to do so by filing the

TCPA claim is in no way indicative of bad faith”).

       What’s more, when Klinkhammer’s complaint was filed, Sulaiman had not yet

deposed a representative of Enhanced Recovery in any case and therefore did not

know that Enhanced Recovery exclusively used the HCI LiveVox system. Pl.’s Resp.

at 8. And LiveVox provides some services that are considered an ATDS, so it was not

unreasonable for Sulaiman to investigate during discovery which LiveVox service

Enhanced Recovery used when it called Klinkhammer. Id. (citing Bianchi v. Bronson

& Migliaccio, LLP, 2010 WL 11505439, at *2 (S.D. Fla. May 27, 2010) (“The

undisputed evidence in this case shows that LiveVox is a fully-automated dialing

service.”)).

       Finally, Enhanced Recovery argues that the voluntary dismissal itself is

evidence of bad faith. Mot. Fees at 10-11. But in light of the recent decisions holding



                                           13

    Case: 1:17-cv-04943 Document #: 63 Filed: 01/03/19 Page 14 of 14 PageID #:404




that HCI LiveVox is not an ATDS, Klinkhammer concluded that she would have to

hire an expert—at significant expense—to prove her TCPA claim. Klinkhammer Decl.

¶¶ 15-16; 06/07/18 Tr. at 2:13-18. That reasoning is sensible and not persuasive

evidence of vexatious multiplication of the case. The dismissal makes even more sense

when viewed in light of the discovery showing that Enhanced Recovery called

Klinkhammer only nine times instead of 100. The TCPA allows for recovery of up to

$1,500 for each call made using an ATDS, 47 U.S.C. § 227(b)(3), so the maximum

recovery fell from $150,000 to $13,500. Under these circumstances, Enhanced

Recovery has not proven that the Sulaiman law firm acted vexatiously.

                                  III. Conclusion

       Enhanced Recovery’s motion for attorneys’ fees under 15 U.S.C. § 1692k(a)(3)

and 28 U.S.C. § 1927 is denied. The status hearing of February 15, 2019 is vacated.


                                                    ENTERED:

                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge
DATE: January 3, 2019




                                         14

